Exhibit 10.1

Execution Version

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

March 1, 2018

Microchip Technology Incorporated

Credit Facilities

Commitment Letter

Microchip Technology Incorporated

2355 W. Chandler Blvd.

Chandler, Arizona 85224-6199

Attention: Steve Sanghi, Chief Executive Officer and Chairman of the Board, J.
Eric Bjornholt, Vice President and Chief Financial Officer

Ladies and Gentlemen:

You (the “Borrower” or “you”) have informed JPMorgan Chase Bank, N.A. (“JPMCB”)
that you intend to consummate the Transactions (such term and each other
capitalized term used but not defined herein having the meaning assigned to them
in the Annexes and Exhibits to this Commitment Letter). JPMCB in any of its
capacities hereunder, together with any financial institutions appointed as
Additional Agents (as defined below) for the Credit Facilities, is referred to
herein as “we”, “us” or the “Commitment Parties”.

JPMCB is pleased to advise you of its commitment to provide (a) the Term Loan
Facility in an aggregate principal amount of up to $5,000 million, upon and
subject to the terms and conditions set forth or referred to in this Commitment
Letter and in the summary of terms and conditions for such Term Loan Facility
attached as Exhibit A (the “Senior Credit Facilities Term Sheet”) and (b) the
Free Cash Flow Bridge Facility in an aggregate principal amount of up to
$625 million, upon and subject to the terms and conditions set forth or referred
to in this Commitment Letter and in the summary of terms and conditions attached
as Exhibit B (the “Free Cash Flow Bridge Facility Term Sheet” and together with
the Senior Credit Facilities Term Sheet, the “Term Sheets”). JPMCB is also
pleased to advise you that (a) it is willing to act as lead arranger and
bookrunner for each of the Credit Facilities, (b) in its capacity as an Existing
Lender, it is willing to consent to the amendments to the Existing Credit
Agreement set forth in the summary of amendments on Annex B hereto (the
“Backstopped Revolver Amendments”) and the additional amendments to the Existing
Credit Agreement that may be requested by the Borrower pursuant to the amendment
provisions of the Existing Credit Agreement and which are set forth in the
summary of amendments on Annex C hereto (the “Additional Amendments”), and
(c) it will use its commercially reasonable efforts to solicit the Required
Approvals in connection with the Backstopped Revolver Amendments. In the event
that, notwithstanding such efforts, one or more Existing Lenders, whose consent
is required for the Backstopped Revolver Amendments to become effective, are not
willing to approve the Backstopped Revolver Amendments (each, a “Non-Consenting
Lender”), JPMCB is pleased to advise you of its commitment to provide the
Backstop Revolving Facility, upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter and which shall have the same
terms as the Existing Credit Agreement after giving effect to the Backstopped
Revolver Amendments (subject to the “flex” provisions of the Arranger Fee Letter
(as defined below)).

 

1



--------------------------------------------------------------------------------

It is agreed that, (x) if the Backstop Revolving Facility is provided, the Term
Loan Facility and the Backstop Revolving Facility shall be documented in a
single credit agreement and related loan documentation and (y) if the Required
Approvals are obtained and the Backstopped Revolver Amendments and the
Additional Amendments are approved by the Existing Lenders and, to the extent
required by the Existing Credit Agreement, if so agreed by the required Existing
Lenders, the amended Existing Credit Agreement and the Term Loan Facility may be
documented in a single credit agreement (including by documenting the Term Loan
Facility as an “Incremental Term Loan” or as separate tranche of term loans
established pursuant to the terms of the Existing Credit Agreement, as amended)
or as separate credit agreements and related loan documentation, as agreed
between the Lead Arrangers and the Borrower. It is also agreed that JPMCB may,
in lieu of the Backstop Revolving Facility, offer to acquire (and, if such offer
is accepted, to acquire) by assignment at par and pursuant to customary
documentation, sufficient commitments and/or loans of Non-Consenting Lenders
necessary to cause the Backstopped Revolver Amendments and/or Additional
Amendments to become effective on or prior to the Closing Date (any such
commitments and/or loans so acquired by assignment, the “Acquired Facilities”).

1. Titles and Roles

You hereby appoint (a) JPMCB to act, and JPMCB hereby agrees to act, as lead
arranger and bookrunner for the Senior Credit Facilities (in such capacity, the
“Senior Credit Facilities Lead Arranger”), (b) JPMCB to act, and JPMCB hereby
agrees to act, as lead arranger and bookrunner for the Free Cash Flow Bridge
Facility (in such capacity, the “Bridge Facility Lead Arranger”) and (c) JPMCB
to act, and JPMCB hereby agrees to act, as lead arranger and bookrunner for the
Backstopped Revolver Amendments and the Additional Amendments (in such capacity,
the “Amendment Lead Arranger”). You hereby also appoint JPMCB to act, and JPMCB
hereby agrees to act, as lead arranger and bookrunner for any additional term
loan facility in lieu or in addition to the Term Loan Facility having the terms
to be separately agreed between you and us (the “Additional Term Facilities”),
in each case in connection with the Transactions (in such capacity, the
“Additional Facilities Lead Arranger” and, together with the Senior Credit
Facilities Lead Arranger, the Bridge Facility Lead Arranger, the Amendment Lead
Arranger and any Additional Agent (as defined below) acting as joint lead
arranger or bookrunner for the relevant credit facility, the “Lead Arrangers);
provided that the Borrower agrees that JPMCB may perform its responsibilities
hereunder through its affiliate, J.P. Morgan Securities LLC. It is also agreed
that JPMCB will act as the sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for each Credit Facility.

In its capacity as Amendment Lead Arranger, JPMCB agrees to use its commercially
reasonable efforts to solicit the Required Approvals in connection with the
Backstopped Revolver Amendments and to solicit the required approvals from the
Existing Lenders in connection with the Additional Amendments, it being
understood that the Amendment Lead Arranger shall endeavor to obtain the
Required Approvals expeditiously after the date hereof. You acknowledge that,
except for the agreement set forth herein for such Commitment Party to provide
its consent to such amendments in its capacity as an Existing Lender, this
Commitment Letter is neither an expressed nor an implied commitment by any
Commitment Party, the Amendment Lead Arranger or Additional Facilities Lead
Arranger or any of its affiliates to obtain the Backstopped Revolver Amendments,
the Additional Amendments or to provide any commitment with respect to any
Additional Term Facilities.

You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by the Term Sheets and the Fee Letters referred to below) will be
paid in connection with the Credit Facilities or the Amendment unless you and we
shall so agree; provided, however, that, within 21 days after the date hereof
(or such later date as the Commitment Parties may agree), you may appoint (x) up
to 4 financial institutions reasonably

 

2



--------------------------------------------------------------------------------

satisfactory to JPMCB to act as joint lead arrangers and bookrunners for the
Term Loan Facility and the Free Cash Flow Bridge Facility and (y) up to an
additional 10 financial institutions reasonably satisfactory to JPMCB to act as
agents, co-agents, documentation agents, syndication agents or such other titles
as may be agreed other than joint lead arrangers or bookrunners (collectively,
the “Additional Agents”). Such Additional Agents shall be appointed in a manner
and with economics determined by you in consultation with us (it being
understood that, to the extent you appoint any Additional Agents in respect of
such Credit Facilities, such financial institution or one or more of its
affiliates shall commit to providing a percentage of the aggregate principal
amount of each such Credit Facility at least commensurate with the economics
awarded to such financial institution or its affiliates, as applicable, and the
commitment and economics of the Commitment Parties hereunder and under the
Arranger Fee Letter in respect of each such Credit Facility will be
proportionately reduced by the amount of the commitments and economics of such
appointed entity or its affiliates, as applicable, with respect to such Credit
Facility upon the execution by such financial institution or such affiliate, as
applicable, of customary joinder documentation acceptable to you, and such
Additional Agents shall assume the obligations of the “Commitment Parties” and,
if applicable, the “Lead Arrangers” hereunder with respect to such Credit
Facilities on terms reasonably acceptable to the Commitment Parties and you and,
thereafter, each such Additional Agent shall constitute a “Commitment Party”
and, if applicable, a “Lead Arranger” under this Commitment Letter and under the
Arranger Fee Letter; provided further, however, that (x) in no event will
JPMCB’s commitment and economics in respect of the Term Loan Facility be less
than 40% of the aggregate principal amount and economics of the Term Loan
Facility, (y) in no event will JPMCB’s commitment and economics in respect of
the Free Cash Flow Bridge Facility be less than 66.6% of the aggregate principal
amount and economics of the Free Cash Flow Bridge Facility, and (y) no
additional lead arrangers or bookrunners may be appointed for the Backstop
Revolving Facility. It is further agreed that in any Information Materials (as
defined below) and all other offering or marketing materials in respect of the
Credit Facilities and the Amendment, JPMCB shall have “left side” designation
and shall appear on the top left and shall hold the leading role and
responsibility customarily associated with such “top left” placement.

2. Syndication

The Lead Arrangers intend to syndicate the Credit Facilities to a group of
financial institutions (together with JPMCB, the “Lenders”) identified by the
Lead Arrangers in consultation with you. The Lead Arrangers intend to commence
syndication and solicitation efforts promptly upon the execution of this
Commitment Letter, and you agree to actively assist the Lead Arrangers in
completing a syndication and solicitation reasonably satisfactory to them and
you. Such assistance shall include (a) your using commercially reasonable
efforts to ensure that the syndication and solicitation efforts benefit
materially from your existing lending relationships and, to the extent practical
and reasonable and in all instances not in contravention of the terms of the
Purchase Agreement, those of the Target, (b) direct contact between senior
management and certain advisors of the Borrower, on the one hand, and the
proposed Lenders and Existing Lenders, on the other hand (and your using
commercially reasonable efforts to arrange, to the extent practical and
reasonable in all instances and not in contravention of the terms of the
Purchase Agreement, for the senior management and advisors of the Target to
participate in such contact to the extent consistent with the Purchase
Agreement), (c) the hosting, with the Lead Arrangers, of a reasonable number of
meetings and/or conference calls of prospective Lenders and Existing Lenders at
times and locations to be mutually agreed upon (and using your commercially
reasonable efforts to arrange, to the extent practical and reasonable and in all
circumstances not in contravention of the terms of the Purchase Agreement) for
the officers of the Target to be available for such meetings or calls), (d) your
preparing and providing to the Commitment Parties (and using commercially
reasonable efforts to cause, to the extent practical and reasonable and in all
circumstances not in contravention of the terms of the Purchase Agreement, the
Target to prepare and provide) all customary information with respect to you and
your subsidiaries and the Target and its subsidiaries and the Acquisition,
including all financial information

 

3



--------------------------------------------------------------------------------

and Projections (as defined below), as the Commitment Parties may reasonably
request in connection with the arrangement and syndication of the Credit
Facilities and the solicitation of the Required Approvals and such additional
required approvals with respect to the Additional Amendments and your assistance
(and using your commercially reasonable efforts to cause, to the extent
practical and reasonable and in all circumstances not in contravention of the
terms of the Purchase Agreement, the Target to assist) in the preparation of one
or more confidential information memoranda (each, a “Confidential Information
Memorandum”) and other customary marketing materials to be used in connection
with the syndication (all such information, memoranda and material, “Information
Materials”), and (e) your ensuring that there is no competing offering,
placement, arrangement or syndication of any bank financing (other than the
Credit Facilities, the Backstopped Revolver Amendments, the Additional
Amendments or the Additional Term Facilities and up to $25.0 million of bank
financing obtained by subsidiaries of the Borrower) or announcement thereof by
or on behalf of you or, after using your commercially reasonable efforts, to the
extent practical and reasonable in all instances subject to, and not in
contravention of, the terms of the Purchase Agreement, the Target and its
subsidiaries (it being understood that any indebtedness of the Target permitted
to be incurred or outstanding under the Purchase Agreement shall be permitted).
Upon the request of the Lead Arrangers, you will use your commercially
reasonable efforts to cause, to the extent practical and reasonable and in all
circumstances not in contravention of the terms of the Purchase Agreement, the
Target to furnish, for no fee, to the Commitment Parties an electronic version
of the Target’s trademarks, service marks and corporate logo for use in
marketing materials for the purpose of facilitating the syndication of the
Credit Facilities (the “License”); provided, however, that the License shall be
used solely for the purpose described above and may not be assigned or
transferred. You also understand and acknowledge that we may provide to market
data collectors, such as league table, or other service providers to the lending
industry, information regarding the closing date, size, type, purpose of, and
parties to, the Credit Facilities. Without limiting your obligations to assist
with syndication and solicitation efforts as set forth in this paragraph and the
following paragraph, we agree that we will not be released, relieved or novated
from our commitment hereunder in connection with any syndication, assignment or
participation to any Lender unless (a) (i) you have consented to such
syndication or assignment in writing (such consent not to be unreasonably
withheld or delayed) and (ii) any such Lender is an Additional Agent (or the
lending affiliate of such Additional Agent) and has entered into an amendment or
joinder acceptable to you with respect to this Commitment Letter committing to
provide a portion of the Credit Facilities (in which case our commitments
hereunder shall be reduced at such time by an amount equal to the commitment
assumed by such Lender) or (b) such Lender shall have entered into the
applicable definitive financing documentation with respect to the Credit
Facilities and funded the portion of the Credit Facilities required to be funded
by it on the Closing Date. Notwithstanding anything to the contrary contained in
this Commitment Letter or the Fee Letters or any other letter agreement or
undertaking concerning the financing of the Transaction to the contrary, neither
the obtaining of any ratings nor the compliance with any of the other provisions
set forth in clauses (a) through (e) above or any other provision of this
paragraph shall constitute a condition to the commitments hereunder or the
funding of the Credit Facilities on the Closing Date. For the avoidance of
doubt, the Borrower will not be required to provide any information to the
extent that the provision thereof would violate any attorney-client privilege,
law, rule or regulation or any obligation of confidentiality binding on the
Borrower or any of its subsidiaries; provided that in the event that the
Borrower does not provide information in reliance on this sentence, the Borrower
shall provide notice to the Lead Arrangers that such information is being
withheld and shall use its commercially reasonable efforts to obtain a waiver to
such confidentiality obligation and communicate, to the extent feasible, the
applicable information in a way that would not violate the applicable obligation
or risk waiver of such privilege.

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication of the Credit Facilities and the solicitation of the Required
Approvals and the additional required approvals related to the Additional
Amendments, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which

 

4



--------------------------------------------------------------------------------

institutions will participate, the allocations of the commitments among the
Lenders and the amount and distribution of fees among the Lenders (it being
understood and agreed that such allocations shall be reasonably acceptable to
the Borrower and the Commitment Parties). In acting as the Lead Arrangers, each
Lead Arranger will have no responsibility other than to arrange the syndication
as set forth herein, and shall in no event be subject to any fiduciary or other
implied duties, and in acting as a Lead Arranger or in any other capacity, no
Commitment Party will be subject to any fiduciary or other implied duties and is
acting solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the arrangement of the Credit Facilities (including in
connection with determining the terms of the Credit Facilities) and not as a
financial advisor or a fiduciary to, or an agent of, the Borrower or any other
person.

3. Information

At the request of the Lead Arrangers, you agree to assist in the preparation of
a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you and your subsidiaries, the Target and its subsidiaries and the
Acquisition that is either publicly available or not material with respect to
you and your subsidiaries, the Target and its subsidiaries, any of your or their
respective securities or the Acquisition for purposes of United States federal
and state securities laws. Such Public Versions, together with any other
information prepared by you or the Target or your or its subsidiaries or
representatives and conspicuously marked “Public” (collectively, the “Public
Information”), which at a minimum means that the word “Public” will appear
prominently on the first page of any such information, may be distributed by us
to prospective Lenders (“Public Side Lenders”) who have advised us that they do
not wish to receive material non-public information (within the meaning of
United States federal securities laws) with respect to the Target, the Borrower,
their respective affiliates and any of their respective securities (“MNPI”). You
acknowledge and agree that, subject to the confidentiality and other provisions
of this Commitment Letter, in addition to Public Information and unless you
promptly notify us otherwise (provided that such materials have been provided to
you and your counsel for review a reasonable period of time prior thereto), (a)
drafts and final definitive documentation with respect to the Credit Facilities
(including the Amendment), (b) administrative materials prepared by the Lead
Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (c) notifications of changes
in the terms of the Credit Facilities may be distributed to Public Side Lenders.
If you advise us in (including by email) within a reasonable period of time
prior to dissemination, that any of the foregoing should be distributed only to
Private Side Lenders, then Public Side Lenders will not receive such materials
without your prior written consent. You acknowledge that any Commitment Party’s
public-side employees and representatives who are publishing debt analysts may
participate in any meetings held pursuant to clause (c) of the second preceding
paragraph; provided that such analysts shall not publish any information
obtained from such meetings (i) until the syndication of the Credit Facilities
has been completed upon the making of allocations by the Lead Arrangers and the
Lead Arrangers freeing the Credit Facilities to trade or (ii) in violation of
any confidentiality agreement between you and the Commitment Parties.

In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver (and you shall use commercially reasonable efforts
to cause the Target, to the extent practical and reasonable and in all
circumstances not in contravention of the terms of the Purchase Agreement, to
execute and deliver) to us customary authorization letter authorizing such
distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains non-MNPI. Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you and
us with respect to any use thereof and of any related Information Materials by
the recipients thereof.

 

5



--------------------------------------------------------------------------------

You hereby represent and covenant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all written
Information Materials (other than the Projections and information of a general
economic or industry specific nature) that have been or will be made available
to the Commitments Parties by you or any of your representatives (after giving
effect to all supplements and updates thereto made prior to the Closing Date) is
or will be, in each case taken as a whole and together with the Borrower’s and
Target’s filings with the Securities and Exchange Commission, when furnished,
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
and (b) the financial statements and other forward-looking information (the
“Projections”) that have been or will be made available to the Commitment
Parties by you or any of your representatives have been or will be prepared in
good faith based upon assumptions that are believed by you to be reasonable at
the time prepared (it being understood that Projections are not to be viewed as
facts and that actual results may differ materially from projected results). You
agree that if at any time prior to the execution of definitive financing
documentation with respect to the Credit Facilities any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information Materials and Projections were being furnished, and such
representations were being made, at such time, then you will (or, with respect
to the Information Materials and Projections relating to the Target and its
subsidiaries, will use commercially reasonable efforts to, to the extent
practical and reasonable and in all circumstances not in contravention of the
terms of the Purchase Agreement) promptly supplement, or cause to be
supplemented, the Information Materials and Projections so that (with respect to
Information Materials and Projections relating to the Target and its
subsidiaries, to your knowledge) such representations will be correct in all
material respects at such time. You understand that in arranging and syndicating
the Credit Facilities and the solicitation of the Required Approvals, the Lead
Arrangers may use and rely on the Information and Projections without
independent verification thereof.    Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letters or any other letter
agreement or undertaking concerning the financing of the Transaction to the
contrary, none of the making of the representation in this Section 3, the
provision of any supplement to any Information Materials or Projections, nor the
accuracy of any such representation in this Section 3 or supplement shall
constitute a condition precedent to the availability and initial funding of the
Credit Facilities on the Closing Date.

4. Fees

As consideration for the commitments and agreements, as applicable, of the
Commitment Parties hereunder, you agree to pay the nonrefundable fees set forth
in Annex A-I to the Senior Credit Facilities Term Sheet, the Free Cash Flow
Bridge Facility Term Sheet, the Arranger Fee Letter to you from the Lead
Arrangers dated the date hereof and delivered herewith (the “Arranger Fee
Letter”) and the Administrative Agent Fee Letter to you from the Administrative
Agent dated the date hereof and delivered herewith (the “Administrative Agent
Fee Letter” and, together with the “Arranger Fee Letter, the “Fee Letters”).

5. Conditions

Notwithstanding anything in this Commitment Letter or the Fee Letters or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (a) the only representations and warranties
relating to you and your subsidiaries or the Target and its subsidiaries and
your or their respective businesses or otherwise the accuracy of which shall be
a condition to the availability of the Credit Facilities on the Closing Date
shall be (i) such of the representations made by the Target in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or an affiliate thereof) has the right to terminate
its (and/or its affiliate’s) obligations

 

6



--------------------------------------------------------------------------------

under the Purchase Agreement or decline to consummate the Acquisition as a
result of a breach of such representations in the Purchase Agreement (the
“Purchase Agreement Representations”) and (ii) the Specified Representations (as
defined below), and (b) the terms of the definitive financing documentation with
respect to the Credit Facilities shall be in a form such that they do not impair
availability of the Credit Facilities on the Closing Date if the applicable
conditions set forth in the Senior Credit Facilities Term Sheet under the
heading “CERTAIN CONDITIONS–Initial Conditions”, in the Free Cash Flow Bridge
Facility Term Sheet under the heading “CERTAIN CONDITIONS–Conditions” and in
Exhibit C are satisfied or waived by the Lead Arrangers (it being understood
that, to the extent any collateral (including the grant or perfection of any
security interest) referred to in the Term Sheets is not or cannot be provided
on the Closing Date (other than the grant and perfection of security interests
(i) in assets with respect to which a lien may be perfected solely by the filing
of a financing statement under the Uniform Commercial Code (“UCC”), or (ii) in
capital stock of the Target and its material domestic subsidiaries (to the
extent required by the Term Sheets) with respect to which a lien may be
perfected by the delivery of a stock certificate) (provided that any such
certificated equity securities of the Target and such subsidiaries of the Target
will only be required to be delivered on the Closing Date to the extent received
from the Target and so long as you have used your commercially reasonable
efforts to obtain them on the Closing Date, in which case such certificated
equity securities shall be delivered no later than 60 days after the Closing
Date (or such longer period as the Administrative Agent and the Borrower you
agree)) after your use of commercially reasonable efforts to do so without undue
burden or expense, then the provision of and/or perfection of a security
interest in such collateral shall not constitute a condition precedent to the
availability of the Credit Facilities on the Closing Date, but may instead be
provided after the Closing Date pursuant to arrangements to be mutually agreed
but no later than 90 days after the Closing Date (or such longer period as the
Administrative Agent and the Borrower agree). For purposes hereof, “Specified
Representations” means the representations and warranties of the Loan Parties
referred to in the Term Sheets relating to organizational existence of the Loan
Parties; power and authority; due authorization, execution and delivery of, and
enforceability of, the definitive financing documentation with respect to the
Credit Facilities by the Loan Parties; creation, validity and perfection of
liens under the security documents (subject to the limitations set forth in the
preceding sentence and security interests and liens permitted under the
definitive financing documentation for the Credit Facilities); no conflicts with
organizational documents of the Borrower or any Loan Party as it relates to the
entry into and performance by such Loan Party of the definitive financing
documentation for the Credit Facilities ; use of proceeds of the Credit
Facilities on the Closing Date not violating OFAC or the FCPA; Patriot Act;
Federal Reserve margin regulations; and the Investment Company Act.
Notwithstanding anything in this Commitment Letter or the Fee Letters to the
contrary, the only conditions to availability of the Credit Facilities on the
Closing Date are set forth in the Senior Credit Facilities Term Sheet under the
heading “CERTAIN CONDITIONS–Initial Conditions”, in the Free Cash Flow Bridge
Facility Term Sheet under the heading “CERTAIN CONDITIONS–Conditions” and in
Exhibit C. This paragraph, and the provisions herein, shall be referred to as
the “Limited Conditionality Provision”.

6. Indemnity

You agree (a) to indemnify and hold harmless each Commitment Party, each Lead
Arranger and its affiliates and their respective officers, directors, employees,
advisors, affiliates and agents of such persons or any of its controlling
persons or any of its affiliates, agents or representatives (each, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities to which any such Indemnified Person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letters, the Credit
Facilities, the Amendment, the Additional Amendments, the Additional Term
Facilities, the use of the proceeds thereof or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing
(including in relation to enforcing the terms of this paragraph) (each, a
“Proceeding”), regardless of whether any Indemnified Person is a party thereto
or whether such Proceedings are brought by you, your equity holders, affiliates,
creditors or any other

 

7



--------------------------------------------------------------------------------

person, and to reimburse each Indemnified Person upon demand for any reasonable
documented legal or other expenses incurred in connection with investigating or
defending any of the foregoing by one firm of counsel for all such Indemnified
Persons, taken as a whole, and, if necessary, by a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such Indemnified Persons,
taken as whole (and, in the case of an actual or perceived conflict of interest
where the Indemnified Person affected by such conflict notifies you of the
existence of such conflict and thereafter retains its own counsel, by another
firm of counsel for such affected Indemnified Person) or other reasonable
documented expenses incurred in connection with investigating, responding to, or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable
judgment of a court to arise from (x) the willful misconduct, bad faith or gross
negligence of such Indemnified Person or Related Indemnified Person,
(y) material breach by such Indemnified Person or any Related Indemnified Person
of its obligations hereunder pursuant to a claim made by the Borrower, or
(z) any dispute or Proceeding solely among Indemnified Persons (not arising as a
result of any act or omission of the Borrower or any of its subsidiaries), and
(b) to reimburse the Commitment Parties and their affiliates on demand for all
reasonable and documented out-of-pocket expenses (including due diligence
expenses, syndication expenses, consultant’s fees and expenses, electronic
distribution, travel expenses, and fees, charges and disbursements of counsel)
incurred in connection with the Credit Facilities, the Amendment, the Additional
Amendments, the Additional Term Facilities and any related documentation
(including this Commitment Letter, the Term Sheets, the Fee Letters and the
definitive financing documentation) or the administration, amendment,
modification or waiver thereof. No Indemnified Person shall be liable for any
damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems (except to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence, bad faith or willful misconduct of such Indemnified Person or
any Related Indemnified Person). None of you (or any of your subsidiaries), the
Target (or any of its subsidiaries) or any Indemnified Person or Related
Indemnified Person shall be liable for any special, indirect, consequential or
punitive damages in connection with the Credit Facilities, the Amendment, the
Additional Amendments or the Additional Term Facilities or its activities
related thereto; provided that the foregoing shall not limit your indemnity
obligations to the extent that such special, indirect, consequential or punitive
damages are included in any claim by a third party with respect to which the
applicable Indemnified Person is entitled to indemnification under the first
paragraph of this Section 6.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld), but if
settled with your written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction for the plaintiff in such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and reasonable
documented legal expenses by reason of such settlement or judgment in accordance
with and to the extent provided in this Section 6.

You shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld, delayed or conditioned), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (a) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability on claims that are the subject matter of such Proceedings and
(b) does not include any statement as to, or any admission of, fault,
culpability or a failure to act by or on behalf of any Indemnified Person or any
injunctive relief or other non-monetary remedy. You acknowledge that any failure
to comply with your obligations under the preceding sentence may cause
irreparable harm to the Commitment Parties and the other indemnified persons.

 

8



--------------------------------------------------------------------------------

Each Indemnified Person shall be severally obligated to refund or return to you
any and all amounts paid by you under this Section 6 to the extent such
Indemnified Person is not entitled to payment of such amounts in accordance with
the terms hereof (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).

“Related Indemnified Person” of an Indemnified Person means (a) any controlling
person or any affiliate of such Indemnified Person, (b) the respective
directors, officers, employees or agents of such Indemnified Person or any of
its controlling persons or any of its affiliates and (c) the respective agents,
advisors and representatives of such Indemnified Person or any of its
controlling persons or any of its affiliates, in the case of this clause (c),
acting at the instructions of such Indemnified Person, controlling person or
such affiliate (it being understood and agreed that any agent, advisor or
representative of such Indemnified Person or any of its controlling persons or
any of its affiliates engaged to represent or otherwise advise such Indemnified
Person, controlling person or affiliate in connection with the Transactions
shall be deemed to be acting at the instruction of such person).

7. Affiliate Activities, Sharing of Information, Absence of Fiduciary
Relationships.

You acknowledge that each Commitment Party, each Lead Arranger and their
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or the Lead Arrangers will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by the Commitment Parties of services for other
companies, and the Commitment Parties will not furnish any such information to
other companies. You also acknowledge that the Commitment Parties have no
obligation to use in connection with the transactions contemplated by this
letter, or to furnish to you, confidential information obtained from other
companies.

You agree that each Commitment Party will act under this Commitment Letter as
independent contractors and that nothing in this Commitment Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Commitment Party and you and your respective
equity holders or your and their respective affiliates. You acknowledge and
agree that (i) the transactions contemplated by this Commitment Letter are
arm’s-length commercial transactions between the Commitment Parties and, if
applicable, its affiliates, on the one hand, and you, on the other, (ii) in
connection therewith and with the process leading to such transaction the
Commitment Party and, if applicable, its affiliates, is acting solely as a
principal and has not been, is not and will not be acting as an advisor, agent
or fiduciary of you, your management, equity holders, creditors, affiliates or
any other person and (iii) each Commitment Party and, if applicable, its
affiliates, has not assumed an advisory or fiduciary responsibility or any other
obligation in favor of you or your affiliates with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Commitment Party or any of its affiliates has advised or is currently advising
you or your affiliates on other matters) except the obligations expressly set
forth in this Commitment Letter. You further acknowledge and agree that (i) you
are responsible for making your own independent judgment with respect to such
transactions and the process leading thereto, (ii) you are capable of evaluating
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby, and no Commitment Party shall have any responsibility or
liability to you with respect thereto, and (iii) no Commitment Party is advising
the Borrower as to any legal, tax, investment, accounting, regulatory or any
other matters in any jurisdiction, and you shall consult with your own advisors
concerning such matters and you shall be responsible for making your own
independent investigation and appraisal of the transactions contemplated hereby.
Any review by any Commitment Party of the Borrower, the

 

9



--------------------------------------------------------------------------------

transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of such Commitment Party and shall not
be on behalf of the Borrower. The Borrower agrees that it will not assert any
claim against any Lead Arranger based on an alleged breach of fiduciary duty by
any Lead Arranger in connection with this Commitment Letter and the transactions
contemplated hereby.

You further acknowledge that each Commitment Party (and its affiliates) is a
full service securities or banking firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, each Commitment Party and its
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own account and the accounts of customers,
equity, debt and other securities and financial instruments (including bank
loans and other obligations) of, you and other companies with which you may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Commitment Party, any of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

8. Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letters nor any of their
terms or substance shall be disclosed, directly or indirectly, to any other
person (including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, directors, employees, agents, attorneys,
accountants and advisors and (in the case of the Fee Letters, subject to the Fee
Letters being redacted in a manner reasonably satisfactory to us) those of the
Target and its subsidiaries and the Target itself who are directly involved in
the consideration of this matter and for whom you shall be responsible for any
breach by any of them of this confidentiality undertaking, (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law, rule or regulation or compulsory legal process or to the extent required by
governmental and/or regulatory authorities (in which case you agree to inform us
promptly thereof if permitted by applicable law), (c) upon notice to the
Commitment Parties, this Commitment Letter and the existence and contents hereof
(but not the Fee Letters or the contents thereof other than the existence
thereof and the contents thereof as part of projections, pro forma information
and/or a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials and other required filings), in any
syndication, solicitation or other marketing material in connection with the
Credit Facilities or the Amendment, in any prospectus or offering memorandum
related to the issuance of equity securities or debt securities (whether or not
equity linked) or in connection with any public filing requirement, (d) the Term
Sheets may be disclosed to potential Lenders and Existing Lenders and to any
rating agency in connection with the Acquisition, the Credit Facilities and the
Amendment, (e) the Term Sheets may be disclosed to any rating agency in
connection with obtaining ratings for the Borrower and/or the Credit Facilities,
(f) if the Lead Arrangers consent in writing to such proposed disclosure.

The Commitment Parties shall use all nonpublic information received by it in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Parties from disclosing any
such information (a) to the extent necessary to rating agencies in connection
with the Credit Facilities, (b) to any Existing Lenders or participants or
prospective Lenders or participants, (c) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case the Commitment Parties shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or their
affiliates (in which case (except with respect to any audit or examination
conducted by bank regulatory authorities

 

10



--------------------------------------------------------------------------------

exercising examination regulatory authority) the Commitment Parties shall
promptly notify you, in advance, to the extent permitted by law), (e) on a need
to know basis to the employees, legal counsel, independent auditors,
professionals and other experts or agents of the Commitment Parties
(collectively, “Representatives”) who are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential and the Commitment Parties shall be
responsible for such person’s compliance with this paragraph, (f) on a need to
know basis to any of its respective affiliates (provided that any such affiliate
is advised of its obligation to retain such information as confidential, and the
Commitment Parties shall be responsible for its affiliates’ compliance with this
paragraph) solely in connection with the Acquisition and any related
transactions, (g) to the extent any such information becomes publicly available
other than by reason of disclosure by the Commitment Parties, their affiliates
or Representatives in breach of this Commitment Letter, (h) for purposes of
establishing a “due diligence” defense and (i) pursuant to customary disclosure
about the terms of the financing contemplated hereby in the ordinary course of
business to market data collectors and similar service providers to the loan
industry for league table purposes; provided that the disclosure of any such
information to any Existing Lenders or prospective Lenders or participants or
prospective participants referred to above shall be made subject to the
acknowledgment and agreement by such Existing Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you) in accordance
with the standard syndication processes of the Commitment Parties or customary
market standards for dissemination of such type of information. The provisions
of this paragraph shall automatically terminate two years following the date of
this Commitment Letter.

9. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party and each Lead Arranger (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the Indemnified Persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, each Commitment Party and each Lead Arranger. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter, the Fee Letters
and the documentation with respect to the Existing Credit Agreement are the only
agreements that have been entered into among us with respect to the Credit
Facilities and/or the Amendment and set forth the entire understanding of the
parties with respect thereto.

You shall have the right to reduce the amount of the commitments under the Free
Cash Flow Bridge Facility in whole or in part by written notice to Bridge
Facility Lead Arranger, subject to (i) compliance with any applicable
requirements in the Purchase Agreement (as in effect on the date hereof) and
(ii) the reasonable satisfaction of the Bridge Facility Lead Arranger that the
Company shall have sufficient liquidity on a pro forma basis immediately after
giving effect to such reduction and the consummation of the Transactions.

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York. This Commitment Letter supersedes any and all
prior versions thereof. The Borrower consents to the exclusive jurisdiction and
venue of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan (or if such court lacks subject matter
jurisdiction, the Supreme Court of the State of New York sitting in the Borough
of Manhattan). Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (a) any right it may

 

11



--------------------------------------------------------------------------------

have to a trial by jury in any legal proceeding arising out of or relating to
this Commitment Letter, the Fee Letters or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory) and (b) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the federal or state courts located in the City of New York.
The Borrower and each Commitment Party and each Lead Arranger irrevocably agrees
to waive trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of the
Transactions, this Commitment Letter, the Term Sheets or the Fee Letters or the
performance of services hereunder.

Notwithstanding the preceding paragraph, the governing law provisions of this
Commitment Letter and the Fee Letters, it is understood and agreed that (a) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a Company Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Purchase Agreement Representations and
whether as a result of any inaccuracy thereof you or your applicable affiliate
has the right to terminate your or their obligations under the Purchase
Agreement or to decline to consummate the Acquisition and (c) the determination
of whether the Acquisition has been consummated in accordance with the terms of
the Purchase Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof, in each case, shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its rules of conflict of laws that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

Each Commitment Party and each Lead Arranger hereby notifies you that pursuant
to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”), it and each of the Lenders may
be required to obtain, verify and record information that identifies you and
your subsidiaries, which information may include the name, address and tax
identification number and other information regarding them that will allow such
Commitment Party and such Lead Arranger and each of the Lenders to identify them
in accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each Commitment Party, each
Lead Arranger and each of the Lenders.

The syndication, compensation, reimbursement, indemnification, jurisdiction,
governing law, waiver of jury trial, no fiduciary relationship and, except as
expressly set forth above, confidentiality provisions contained herein and in
the Fee Letters shall remain in full force and effect regardless of whether the
Credit Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including as to the provision of information and representations with
respect thereto) and (b) confidentiality) shall automatically terminate and be
superseded, to the extent comparable, by the provisions of the Credit Facilities
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time, in each
case to the extent the Credit Facilities Documentation has comparable provisions
with comparable coverage.

You hereby authorize the Commitment Parties, at its sole expense, and with your
prior approval, to include the Borrower’s name and logo in advertising slicks
posted on our internet site, in pitchbooks or sent in mailings to prospective
customers and to give such other publicity to the Credit Facilities as it may
from time to time determine in its sole discretion. Notwithstanding the
foregoing, we will not publish the Borrower’s name in a newspaper or magazine
without obtaining your prior written approval. The foregoing authorization shall
remain in effect unless the Borrower notifies the Commitment Parties in writing
that such authorization is revoked.

 

12



--------------------------------------------------------------------------------

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to JPMCB the executed counterparts hereof and of the Fee Letters (the
date of your countersigning of this Commitment Letter and the Fee Letter (the
“Acceptance Date”), in each case not later than 5:00 p.m., New York time, on the
date that is three business days after the date hereof. The commitments and
agreements, as applicable, of the Commitment Parties herein will expire at such
time in the event JPMCB has not received such executed counterparts in
accordance with the immediately preceding sentence. In the event that (i) the
initial borrowing under the Credit Facilities does not occur on or before the
“Termination Date” (as such term in defined in the Purchase Agreement as in
effect on the date hereof, and as such Termination Date may be extended pursuant
to the terms of Section 8.1(d) of the Purchase Agreement as in effect on the
date hereof), (ii) the Purchase Agreement is terminated without the funding of
the Credit Facilities or (iii) the closing of the Acquisition occurs without the
use of the Credit Facilities (such earlier date, the “Expiration Date”), then
this Commitment Letter and the commitments hereunder shall automatically
terminate unless the Commitment Parties shall, in their sole discretion, agree
to an extension. Notwithstanding the foregoing, upon the obtaining of the
Required Approvals and the effectiveness of the Amendment, the commitments and
any other obligations of the Commitment Parties in respect of the Backstop
Revolving Facility shall be terminated and have no further force or effect
without any further action by the Commitment Parties or you.

 

13



--------------------------------------------------------------------------------

JPMCB is pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ David F. Gibbs

  Name: David F. Gibbs   Title: Managing Director

Accepted and agreed to as of

the date first written above by:

MICROCHIP TECHNOLOGY INCORPORATED

 

By:  

/s/ J. Eric Bjornholt

  Name: J. Eric Bjornholt   Title: Vice President and Chief Financial Officer

 

14



--------------------------------------------------------------------------------

Annex A

TRANSACTION SUMMARY

Capitalized terms used but not defined in this Annex A shall have the meanings
set forth in the Commitment Letter to which this Annex A is attached and in
Exhibit A, Exhibit B or Exhibit C thereto.

Microchip Technology Incorporated (the “Company” or “Borrower,” as applicable)
intends, through a newly formed subsidiary (“MergerSub”), to acquire (the
“Acquisition”) a company previously identified to us by you as “Yankee” (the
“Target”) through a merger transaction, pursuant to an Agreement and Plan of
Merger (together with all exhibits, schedules and disclosure letters thereto,
the “Purchase Agreement”), dated as of March 1, 2018, among the Target,
MergerSub and the Borrower. In connection therewith, it is intended that:

 

  (a) The Borrower will obtain a secured term loan facility in an aggregate
principal amount of up to $5,000 million (the “Term Loan Facility”) having the
terms described in Exhibit A;

 

  (b) The Borrower will either (i) amend or amend and restate the $3,122 million
revolving credit facility outstanding under its existing Amended and Restated
Credit Agreement dated as of June 27, 2013, as amended and restated as of
February 4, 2015, and as further amended by Amendment No. 1 thereto, dated as of
December 4, 2015, Amendment No. 2 thereto, dated as of February 8, 2017, and
Amendment No. 3 thereto, dated as of June 16, 2017 (as so amended, the “Existing
Credit Agreement”), among the Borrower, the lenders party thereto (the “Existing
Lenders”), and JPMCB, as administrative agent, to give effect to the amendments
set forth in the summary of amendments on Annex B hereto (the “Backstopped
Revolver Amendments”) and any such additional amendments set forth on Annex C
hereto (the “Additional Amendments”) consented by the Existing Lenders (such
amendment or amendment and restatement of the Existing Credit Agreement to give
effect to such Backstopped Revolver Amendments and any Additional Amendments,
the “Amendment”) or (ii) if the required Existing Lenders under the Existing
Credit Agreement are not willing to approve the Backstopped Revolver Amendments
(the “Required Approvals”), replace the revolving credit facility outstanding
under the Existing Credit Agreement with a new $3,122 million revolving credit
facility (the “Backstop Revolving Facility”, together with the Term Loan
Facility, the “Senior Credit Facilities”), which Backstop Revolving Facility
shall have the same terms as the Existing Credit Agreement after giving effect
to the Backstopped Revolver Amendments, as described in Exhibit A;

 

  (c) To the extent necessary to fund the Acquisition, the Borrower will obtain
up to a $625 million 364-day secured bridge facility having the terms set forth
in Exhibit B (the “Free Cash Flow Bridge Facility”, and together with the Senior
Credit Facilities, the “Credit Facilities”).

 

15



--------------------------------------------------------------------------------

  (d) The Borrower intends to issue senior secured or unsecured notes in an
aggregate principal amount of up to $3,000 million pursuant to an offering under
Rule 144A and/or Regulation S under the Securities Act of 1933, as amended, with
or without registration rights or pursuant to a registered public debt offering
(the “Senior Notes”), the net proceeds of which shall reduce the aggregate
principal amount of the Term Loan Facility. The Borrower may also issue equity
securities in the form of preferred stock, mandatorily convertible securities
and other hybrid equity securities or common stock or forward sale of equity
(the “Equity Securities”) currently anticipated in an aggregate amount of up to
$1,000 million, the net proceeds of which shall reduce the aggregate principal
amount of the Term Loan Facility.

 

  (e) The proceeds of the Term Loan Facility, the Senior Notes, the Equity
Securities and the Free Cash Flow Bridge Facility, together with cash on hand of
the Borrower on the Closing Date will be applied to pay in part the cash
consideration for the Acquisition, to refinance indebtedness of the Target and
to pay the fees and expenses incurred in connection with the Transactions (such
fees and expenses, the “Transaction Costs”). In the event the Required Approvals
are not obtained prior to the commencement of the general syndication of the
Credit Facilities with respect to the Backstopped Revolver Amendments, the
proceeds of the Backstop Revolving Facility on the Closing Date will be applied
to refinance amounts outstanding under the Existing Credit Agreement, refinance
indebtedness of the Target, pay in part the cash consideration for the
Acquisition in amount of up to $3,000 million (the “Acquisition Revolver Draw”)
and to pay Transaction Costs. In the event the Required Approvals are obtained
prior to the commencement of the general syndication of the Credit Facilities
with respect to the Backstopped Revolver Amendments, the proceeds of the
Existing Credit Agreement (after giving effect to the Amendment) on the Closing
Date will be applied to fund the Acquisition Revolver Draw and to pay
Transaction Costs.

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the satisfaction or waiver of the
conditions set forth in Exhibit C and the initial funding of the Credit
Facilities.

 

16



--------------------------------------------------------------------------------

Annex B

Backstopped Revolver Amendments

Capitalized terms used but not defined in this Annex B shall have the meanings
set forth in the Commitment Letter to which this Annex B is attached and in
Exhibit A, Exhibit B or Exhibit C thereto, or in the Existing Credit Agreement,
as applicable.

 

  •   Amendments to permit the establishment, documentation for and borrowing of
the Term Loan Facility, the Free Cash Flow Bridge Facility, the Senior Notes and
the Equity Securities and the granting of security interests in the Collateral
in connection therewith.

 

  •   Amend Section 6.11(a) to provide that the Total Leverage Ratio shall not
be greater than 6.75 to 1.00, stepping down by 0.50 to 1.00 at each of the first
and second anniversary of the Closing Date (for the avoidance of doubt, without
step-up in connection with a Permitted Acquisition).

 

  •   Amend Section 6.11(b) to provide that the Minimum Interest Coverage Ratio
shall not be less than 3.25 to 1.00, and to the extent the principal amount of
term loans under the Term Loan Facility is increased as a result of any increase
of OID or upfront fees from the exercise of “Market Flex” under Section 3 of the
Arranger Fee Letter, to provide a level of cushion at least equal to the
contemplated modified Minimum Interest Coverage Ratio.

 

  •   Amend Section 6.11(c) to provide that the Senior Leverage Ratio shall not
be greater than 4.75 to 1.00, stepping down by 0.50 to 1.00 at each of the first
and second anniversary of the Closing Date.

 

  •   Amend the Senior Leverage Ratio referred to in Section 2.20 to provide
that Incremental Revolving Commitments and Incremental Term Loans may be
incurred to the extent that the Senior Leverage Ratio is equal to or less than
4.75 to 1.00, stepping down by 0.50 to 1.00 at each of the first and second
anniversary of the Closing Date, and include a 0.50% “MFN” with respect to any
Incremental Term Loans incurred pursuant thereto.

 

  •   Amend Section 6.07 in order to (i) increase the Senior Leverage Ratio
referred to in Section 6.07(m)(ii) with respect to the making of Restricted
Payments to 3.0 to 1.0 and (ii) permit the making of additional Restricted
Payments in connection with the quarterly distribution of dividends in a maximum
aggregate amount to be agreed.

 

  •   Amend Section 4.02 to provide that the only conditions to the making of
Revolving Loans in connection with the Acquisition Revolver Draw shall be
limited to substantially the same conditions set forth in Exhibit C for the
funding of the Credit Facilities.

 

  •   Amend Section 6.04 to permit the consummation of the Acquisition. Amend
the definition of Permitted Acquisition to specify that the Acquisition is a
Permitted Acquisition.

 

  •   Amend Section 6.08 to permit as a Restrictive Agreement the Term Loan
Facility, the Senior Notes and the Free Cash Flow Bridge Facility.

 

  •   Amendment to authorize the Administrative Agent to enter into any required
intercreditor agreement with the administrative agent and/or trustee under the
Term Loan Facility, the Free Cash Flow Bridge Facility and the Senior Notes.

 

17



--------------------------------------------------------------------------------

  •   Any other amendments to the Existing Credit Agreement as may be necessary
to permit the Acquisition and the Senior Notes and any divestures of acquired
assets as may be required by governmental authorities pursuant to the terms of
the Purchase Agreement as in effect on the date hereof (the “Divested Acquired
Assets”).

 

18



--------------------------------------------------------------------------------

Annex C

Additional Amendments

Capitalized terms used but not defined in this Annex C shall have the meanings
set forth in the Commitment Letter to which this Annex C is attached and in
Exhibit A, Exhibit B or Exhibit C thereto, or in the Existing Credit Agreement,
as applicable.

 

  •   Extend the maturity date of the Revolving Commitments to the date that is
5 years after the Closing Date.

 

19



--------------------------------------------------------------------------------

Exhibit A

Microchip Technology Incorporated

Senior Credit Facilities

Summary of Terms and Conditions

March 1, 20181

 

 

I.   Parties

  

Borrower:

   Microchip Technology Incorporated, a Delaware corporation (the “Borrower”).

Transactions:

   As described in Annex A to the Commitment Letter.

Lead Arrangers and Bookrunners:

   JPMorgan Chase Bank, N.A. (“JMCB”, in such capacity, together with any
additional financial institution appointed as joint lead arranger and bookrunner
in connection with the Term Loan Facility pursuant to the Commitment Letter,
collectively, the “Senior Credit Facilities Lead Arrangers”).

Administrative Agent:

   JPMCB (in such capacity, the “Senior Credit Facilities Administrative
Agent”).

Lenders:

   A syndicate of banks, financial institutions and other entities, including
JPMCB (collectively, the “Lenders”) identified by the Senior Credit Facilities
Lead Arrangers in consultation with the Borrower.

II.   Senior Credit Facilities

  

Type and Amount:

  

A term loan facility in an aggregate principal amount equal to $5,000 million
(plus, at the Borrower’s option, an additional amount sufficient to fund any
increase of OID or upfront fees from the exercise of “Market Flex” under
Section 3 of the Arranger Fee Letter) (the “Term Loan Facility”; the loans
thereunder, the “Term Loans”).

 

To the extent the Required Approvals under the Existing Credit Agreement are not
obtained to give effect to the Backstopped Revolver Amendments, a revolving
credit facility (the “Backstop Revolving Facility”, and together with the Term
Loan Facility, the “Senior Credit Facilities”) in the amount of $3,122 million
(the commitments thereunder, the “Revolving Commitments”; the loans thereunder,
the “Revolving Credit Loans”, and together with the Revolving Loans, the
“Loans”) having substantially the same terms as the Existing Credit Agreement
after giving effect to the Backstopped Revolver Amendments. Up to the
U.S. Dollar equivalent of an

 

1  Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit A is attached
(the “Commitment Letter”), including the other exhibits and annexes thereto.

 

A-1



--------------------------------------------------------------------------------

   amount to be determined of the Backstop Revolving Facility (the “Foreign
Currency Sublimit”) shall be made available by the applicable Lenders in U.S.
Dollars, euros, Pounds Sterling and any other currency that is (x) a lawful
currency that is readily available and freely transferable and convertible into
U.S. Dollars, (y) available in the London interbank deposit market and
(z) agreed to by the Senior Credit Facilities Administrative Agent and each of
the applicable Lenders (collectively, the “Agreed Currencies”).

Expansion Option:

  

The Credit Documentation (as defined below) will permit the Borrower (pursuant
to procedures, terms and conditions substantially similar to the Existing Credit
Agreement after giving effect to the Backstopped Revolver Amendments and set
forth in the credit agreement with respect to the Senior Credit Facilities (the
“Credit Agreement”)) to add one or more incremental term loan facilities under
the Credit Documentation (each, an “Incremental Term Loan Facility”) and/or
increase the commitments under the Backstop Revolving Facility (each such
increase, a “Revolving Credit Facility Increase” and, together with the
Incremental Term Loan Facilities, the “Incremental Facilities”) in an aggregate
principal amount of Incremental Credit Facilities such that, after giving effect
to the incurrence of any such Incremental Facility, on a pro forma basis (but
excluding the cash proceeds of such incurrence and assuming, in the case of any
Revolving Credit Facility Increase, that the commitments in respect thereof are
fully drawn) the Senior Leverage Ratio (to be defined substantially similar to
the Existing Credit Agreement) would not exceed 4.75 to 1.00, stepping down by
0.50 to 1.00 at each of the first and second anniversary of the Closing Date.

 

If the applicable interest rate relating to any such Incremental Term Loan
Facility incurred within 6 months after the Closing Date exceeds the applicable
interest rate relating to the existing Term Loan Facility by more than 0.50%
(the “MFN Margin”) the applicable interest rate relating to the existing Term
Loan Facility shall be adjusted to be equal to the applicable interest rate
relating to such Incremental Term Loan Facility minus the MFN Margin at such
time; provided that in determining such applicable interest rates, OID or
upfront fees (which shall be deemed to constitute a like amount of OID) paid by
the Borrower to the lenders under such Incremental Term Loan Facility and the
existing Term Loan Facility shall be included and equated to interest rate (with
OID being equated to interest based on an assumed four-year life to maturity).

 

2



--------------------------------------------------------------------------------

Availability:

  

To the extent the Required Approvals under the Existing Credit Agreement are not
obtained to give effect to the Backstopped Revolver Amendments, the Backstop
Revolving Facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on February 4, 2020 (the “Revolving
Credit Termination Date”).

 

The Term Loan Facility must be drawn in a single drawing on the Closing Date.
Amounts borrowed under the Term Loan Facility that are repaid or prepaid may not
be reborrowed.

Letters of Credit:

   Substantially the same as the Existing Credit Agreement: A portion of the
Backstop Revolving Facility not in excess of $50,000,000 shall be available for
the issuance of letters of credit (the “Letters of Credit”) by JPMCB and other
issuing banks to be agreed (in such capacity, each an “Issuing Lender”, and with
each Issuing Lender having an equal portion of such $50,000,000 Letter of Credit
subfacility) in Agreed Currencies (subject to the Foreign Currency Sublimit). No
Letter of Credit shall have an expiration date after the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and any Letter of
Credit with an expiration date after the Revolving Credit Termination Date shall
be cash collateralized in amount equal to 105% of such Letter of Credit on or
before the date 30 days prior to the Revolving Credit Termination Date.   
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day. To the extent that the Borrower does not so reimburse the
applicable Issuing Lender, the Lenders under the Backstop Revolving Facility
shall be irrevocably and unconditionally obligated to reimburse such Issuing
Lender on a pro rata basis.

Swing Line Loans:

   A portion of the Backstop Revolving Facility not in excess of $25,000,000 may
be available for swing line loans (the “Swing Line Loans”) from JPMCB (in such
capacity, the “Swing Line Lender”) in its discretion to the Borrower in U.S.
dollars and in such other currencies acceptable to the Swing Line Lender. Any
such Swing Line Loans will reduce availability under the Backstop Revolving
Facility on a dollar-for-dollar basis. Each Lender under the Backstop Revolving
Facility shall acquire, under certain circumstances, an irrevocable and
unconditional pro rata participation in each Swing Line Loan.

 

3



--------------------------------------------------------------------------------

Maturity and Amortization:

  

The Backstop Revolving Facility shall mature on the Revolving Credit Termination
Date.

 

The Term Loans will mature on the date that is 7 years after the Closing Date
(the “Term Maturity Date”).

 

The Term Loans shall be repayable in equal quarterly installments in an
aggregate annual amount equal to 1% of the original amount of the Term Loan
Facility. The balance of the Term Loans will be repayable on the Term Maturity
Date.

Guarantors:

   Substantially the same as in the Existing Credit Agreement: The Borrower’s
material direct and indirect domestic subsidiaries (the “Guarantors” and
together with the Borrower, the “Loan Parties”) shall unconditionally guaranty
all of the Borrower’s obligations under and in connection with the Senior Credit
Facilities and all obligations of the Borrower and its subsidiaries under any
interest rate protection and other hedging arrangements entered into with a
Lender (or an affiliate of a Lender) (“Hedging Obligations”) and all obligations
of the Borrower and its subsidiaries in respect of overdrafts and related
liabilities owed to a Lender (or an affiliate of a Lender) (“Cash Management
Obligations”) arising from treasury, depository or cash management services,
including credit card and merchant card programs; provided that no such guaranty
shall be required from a foreign subsidiary, any foreign subsidiary holding
company or from any domestic subsidiary of a “controlled foreign corporation” as
defined in Section 957 of the Internal Revenue Code and subject to such other
exceptions and materiality thresholds set forth in the Existing Credit
Agreement.

Security:

   Substantially the same as in the Existing Credit Agreement: All obligations
of the Borrower under the Senior Credit Facilities, all Hedging Obligations and
all Cash Management Obligations and all guarantees by the Guarantors will be
secured by substantially all the assets of the Borrower and each other Guarantor
(collectively, the “Collateral”), including but not limited to (a) a perfected
first-priority pledge of all the capital stock held by the Borrower or any other
Guarantor of each existing or subsequently acquired or organized subsidiary of
the Borrower and (b) perfected first-priority security interests in, and
mortgages on, substantially all tangible and intangible assets of the Borrower
and each other Guarantor, subject to exceptions and thresholds set forth in the
Existing Credit Agreement and the security documents entered into in connection
therewith.

 

4



--------------------------------------------------------------------------------

   All the above-described pledges, security interests and mortgages shall be
created on terms and pursuant to documentation substantially similar to relevant
documentation under the Existing Credit Agreement.

Purpose:

  

In the event the Required Approvals are not obtained to give effect to the
Backstopped Revolver Amendments, the proceeds of the Backstop Revolving Facility
on the Closing Date will be applied to refinance amounts outstanding under the
Existing Credit Agreement, refinance the Target’s indebtedness, pay in part the
cash consideration for the Acquisition in amount of up to $3,000 million (the
“Acquisition Revolver Draw”) and to pay Transaction Costs. After the Closing
Date, the proceeds of the Backstop Revolving Facility shall be used for working
capital purposes, permitted acquisitions, permitted dividends and stock
redemptions and other general corporate purposes.

 

The proceeds of the loans under the Term Loan Facility will be used by the
Borrower on the Closing Date, together with the Free Cash Flow Bridge Facility,
the Senior Notes, the Equity Securities, the Acquisition Revolver Draw and cash
on hand of the Borrower, to finance the Acquisition, to refinance indebtedness
of the Target, to pay related fees and expenses and to refinance certain
existing indebtedness of the Borrower and the Target.

III. Certain Payment Provisions

  

Fees and Interest Rates:

   As set forth on Annex A-I.

Optional Prepayments and Commitment Reductions:

  

Term Loans may be prepaid and Revolving Commitments may be reduced by the
Borrower in minimum amounts as provided in the Existing Credit Agreement.

 

Any (a) voluntary prepayment of the loans under the Term Loan Facility that is
made on or prior to the date that is six months after the Closing Date with the
proceeds from a Repricing Transaction (as defined below) and (b) amendment or
other modification of the Credit Agreement on or prior to the date that is six
months after the Closing Date, the effect of which is a Repricing Transaction,
in each case shall be accompanied by a prepayment premium equal to 1.00% of
(i) the aggregate principal amount of the loans under the Term Loan Facility so
prepaid, in the case of a voluntary prepayment, and (ii) the aggregate principal
amount of the loans under the Term Loan Facility affected by such amendment or
modification, in the case of an

 

5



--------------------------------------------------------------------------------

  

amendment or other modification of the Credit Agreement. “Repricing Transaction”
means the prepayment or refinancing (other than in connection with a change of
control) of all or a portion of the loans under the Term Loan Facility
concurrently with the incurrence by the Borrower of any term loan financing, in
each case having a lower all-in yield (taking into account any original issue
discount and upfront fees in respect of such financing and any pricing “floor”
applicable thereto but excluding customary arrangement and commitment fees paid
to arrangers thereof) than the interest rate margin applicable to such loans.

 

All voluntary prepayments under the Term Loan Facility shall be applied to the
remaining amortization payments under the Term Loan Facility as directed by the
Borrower.

Mandatory Prepayments and Commitment Reductions:

  

Backstop Revolving Facility

 

Prior to the Closing Date, all Revolving Commitments of the Commitment Parties
with respect to the Backstop Revolving Facility shall be automatically and
permanently terminated at such time as the Required Approvals are obtained and
the Amendment is effective.

 

After the Closing Date, Revolving Loans will be required to be prepaid as set
forth in the Existing Credit Agreement: If the aggregate revolving credit
exposure under the Backstop Revolving Facility exceeds the aggregate commitments
thereunder and if such exposure in Agreed Currencies other than U.S. Dollars
exceeds the Foreign Currency Sublimit, the Revolving Loans shall be prepaid to
the extent of such excess; provided that if such excess is caused by
fluctuations in foreign currency exchange rates, (i) no such prepayment will be
required to the extent such exposure in Agreed Currencies other than U.S.
Dollars is not more than 105% of the Foreign Currency Sublimit or to the extent
the aggregate revolving credit exposure under the Backstop Revolving Facility is
not more than 105% of the aggregate commitments thereunder and (ii) such excess
will be calculated as of (a) the last business day of each calendar quarter,
(b) any other business day at the Senior Credit Facilities Administrative
Agent’s sole discretion during the continuation of an event of default and
(c) each date of a borrowing request, interest election request and each request
for the issuance, amendment, renewal or extension of any Letter of Credit.

 

 

6



--------------------------------------------------------------------------------

  

Term Loan Facility

 

Prior to the Closing Date, the commitments of the Commitment Parties with
respect to the Term Loan Facility shall be automatically and permanently reduced
with 100% of the net cash proceeds received by the Borrower or its subsidiaries
from (i) any sale or issuance of the Senior Notes by the Borrower and (ii) any
Equity Securities issued by the Borrower (other than (w) issuances pursuant to
any employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any nonemployee director equity compensation
plan or agreement or other non-employee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, restricted stock or restricted stock units, warrants or other equity
awards or pursuant to dividend reinvestment programs, (x) issuances by the
Borrower’s subsidiaries to the Borrower or its other subsidiaries,
(y) director’s qualifying shares and/or other nominal amounts required to be
held by the Borrower or its subsidiaries pursuant to applicable law) and
(z) securities or interests issued or transferred directly (and not constituting
cash proceeds of any issuance of such securities or interests) as consideration
in connection with any acquisition (including the Acquisition), divestiture or
joint venture arrangement).

 

After the Closing Date, Loans under the Term Loan Facility shall be prepaid
with:

 

(a)   100% of the net cash proceeds of all non-ordinary course asset sales
(including any sale of Divested Acquired Assets, whether consummated prior to or
after the Closing Date, provided that the net cash proceeds of any such Divested
Acquired Assets consummated prior to the Closing Date shall be applied to the
prepayment of Term Loans within 5 business days after the Closing Date) or other
dispositions of property by the Borrower and its restricted subsidiaries,
subject to thresholds and reinvestment rights to be mutually agreed upon (with a
reinvestment period equal to 12 months) and other exceptions to be mutually
agreed upon;

 

(b)   100% of the net cash proceeds of issuances of indebtedness of the Borrower
and its restricted subsidiaries (other than indebtedness permitted under the
Credit Agreement, but including the Senior Notes);

 

(c)   50% of Excess Cash Flow (to be defined) for each fiscal year of the
Borrower (commencing with the first full fiscal year ending after the Closing
Date), provided that such percentage shall be reduced to 25% and 0% at levels of
Total Leverage Ratio to be agreed; and

 

7



--------------------------------------------------------------------------------

  

 

(d)   100% of the net cash proceeds of all Equity Securities issued by the
Borrower after the Closing Date in connection with the Transactions (other than
(w) issuances pursuant to any employee equity compensation plan or agreement or
other employee equity compensation arrangement, any employee benefit plan or
agreement or other employee benefit arrangement or any nonemployee director
equity compensation plan or agreement or other non-employee director equity
compensation arrangement or pursuant to the exercise or vesting of any employee
or director stock options, restricted stock or restricted stock units, warrants
or other equity awards or pursuant to dividend reinvestment programs,
(x) issuances by the Borrower’s subsidiaries to the Borrower or its other
subsidiaries, (y) director’s qualifying shares and/or other nominal amounts
required to be held by the Borrower or its subsidiaries pursuant to applicable
law and (z) securities or interests issued or transferred directly (and not
constituting cash proceeds of any issuance of such securities or interests) as
consideration in connection with any acquisition (including the Acquisition),
divestiture or joint venture arrangement)) prior to the date that is this first
anniversary of the Closing Date.

 

Prepayments from non-U.S. subsidiaries’ excess cash flow and asset sale and
other disposition proceeds will be limited under the Senior Credit Facilities to
the extent such prepayments would result in adverse tax consequences or would be
prohibited or restricted by applicable law, rule or regulation.

 

Notwithstanding the foregoing, the amount of each Lender under the Term Loan
Facility shall have the right to reject its pro rata share of any mandatory
prepayments described above, in which case the amounts so rejected may be
retained by the Borrower.

 

The above-described mandatory prepayments shall be applied to the remaining
amortization payments under the Term Loan Facility as follows: (a) in direct
order of maturity to the amortization repayments occurring in the eight quarters
following the date of such prepayment and (b) pro rata to the remaining
amortization payments.

 

8



--------------------------------------------------------------------------------

IV.  Certain Conditions

  

Initial Conditions:

   The conditions to the availability of the borrowings under the Senior Credit
Facilities on the Closing Date shall be limited to those set forth in Exhibit C,
subject to the Limited Conditionality Provision.

On-Going Conditions:

   The making of each extension of credit (other than the making of loans on the
Closing Date) shall be subject to substantially the same conditions as those set
forth in the Existing Credit Agreement: (a) the accuracy of all representations
and warranties (which, in the case of any extension of credit under any
Incremental Term Loan Facility in connection with any acquisition or investment
permitted under the Credit Agreement, shall be limited to representations and
warranties for such acquisition consistent with the Specified Representations
and the Specified Purchase Agreement Representations) in the definitive
financing documentation with respect to the Senior Credit Facilities (the
“Senior Credit Documentation”) in all material respects (unless such
representation is subject to an existing materiality qualifier) and (b) there
being no default or event of default in existence at the time of, or after
giving effect to the making of, such extension of credit (or, in the case of any
extension of credit under any Incremental Term Loan Facility in connection with
any acquisition or investment permitted under the Credit Agreement, no payment
or bankruptcy event of default).

V. Certain Documentation Matters

     

The Senior Credit Documentation shall contain representations, warranties,
covenants and events of default substantially the same as the Existing Credit
Agreement (after giving effect to the Backstopped Revolver Amendments) (in each
case subject to exceptions and qualifications consistent with the Existing
Credit Agreement and such additional exceptions as may be necessary or
reasonably requested by the Borrower in connection with the Acquisition), and
solely with such other modifications thereto as are required to reflect (a) the
terms and conditions set forth in this Exhibit A and (b) modifications to the
Existing Credit Agreement to account for changes in law or accounting standards
or to cure mistakes or defects.

 

To the extent the Required Approvals under the Existing Credit Agreement are not
obtained to give effect to the Backstopped Revolver Amendments, the Backstop
Revolving Facility shall be documented together with the Term Loan Facility as a
single credit agreement and related loan documentation. To the extent the
Required Approvals

 

9



--------------------------------------------------------------------------------

  

under the Existing Credit Agreement is obtained to give effect to the
Backstopped Revolver Amendments and the Additional Amendments are approved by
the Existing Lenders and if so agreed by the required Existing Lenders to the
extent required under the Existing Credit Agreement, the amended Existing Credit
Agreement and the Term Loan Facility may also be documented in a single credit
agreement (including by documenting the Term Loan Facility as an “Incremental
Term Loan” or as separate tranche of term loans established pursuant to the
terms of the Existing Credit Agreement, as amended), or as a separate credit
agreement and related documentation, as agreed between the Senior Credit
Facilities Lead Arranger and the Borrower.

 

The principles set forth in this paragraph are referred to as the “Senior Credit
Documentation Principles”.

Representations and Warranties:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement as follows: Financial statements; no material
adverse change; corporate existence; compliance with law and agreements;
corporate power and authority; enforceability of Credit Documentation; no
conflict with law or contractual obligations; no material litigation; no
default; ownership of property; liens and pledge documents; intellectual
property; taxes; Federal Reserve regulations; ERISA; Investment Company Act;
subsidiaries; environmental matters; labor matters; accuracy of disclosure;
anti-corruption laws; sanctions laws and regulations and EEA Financial
Institution.

Affirmative Covenants:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement as follows: Delivery of financial statements,
auditor’s reports, projections, officer’s certificates and other information
requested by the Lenders; payment of other obligations; maintenance of existence
and material rights and privileges; compliance with laws and material
contractual obligations; maintenance of property and insurance; maintenance of
books and records; right of the Lenders to inspect property and books and
records; notices of defaults, litigation and other material events; use of
proceeds; and guarantor and pledge requirements.

Financial Covenants:

   Backstop Revolving Facility: The following financial covenants:   

•  Total Leverage Ratio. The Borrower shall not permit its Total Leverage Ratio
(defined as Consolidated Total Indebtedness to Consolidated EBITDA) to exceed
6.75:1.0 as of any fiscal quarter, stepping down by 0.50 to 1.00 at each of the
first and second anniversary of the Closing Date.

 

10



--------------------------------------------------------------------------------

  

•  Interest Coverage Ratio. The Borrower shall not permit its Interest Coverage
Ratio to be less than 3.50:1.0 as of the end of any fiscal quarter.

  

•  Senior Leverage Ratio. The Borrower shall not permit its Senior Leverage
Ratio to be greater than 4.75:1.0 as of the end of any fiscal quarter, stepping
down by 0.50 to 1.00 at each of the first and second anniversary of the Closing
Date.

   The financial covenant definitions will be substantially consistent with the
Existing Credit Agreement.    Term Loan Facility: None.

Negative Covenants:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement as follows: restrictions on subsidiary
indebtedness; liens; mergers, consolidations, liquidations and dissolutions;
sales of assets; dividends and other payments in respect of equity interests;
investments, loans, advances, guarantees and acquisitions; optional payments and
modifications of subordinated debt instruments; transactions with affiliates;
sale and leasebacks; swap agreements; changes in fiscal year; restrictive
agreements; changes in lines of business; and sanctions laws and regulations.

Events of Default:

  

Subject to the Senior Credit Documentation Principles, substantially similar to
the Existing Credit Agreement as follows: Nonpayment of principal when due;
nonpayment of interest, fees or other amounts after a 5-day grace period;
material inaccuracy of representations and warranties; Credit Documentation
ceasing to be in full force and effect or any party thereto so asserting;
violation of covenants (subject, in the case of certain affirmative covenants,
to a 30-day grace period); cross-default with material indebtedness; bankruptcy
events; certain ERISA events; material judgments; a change of control; and
failure to maintain valid and perfected first priority security interest.

 

Notwithstanding anything to the contrary, no default or event of default in
respect of the financial covenants shall be a default or event of default in
respect of the Term Loan Facility unless all the Lenders under the Backstop
Revolving Facility shall have terminated their Commitments as a result thereof
and/or declared the Revolving Credit Loans and the other obligations outstanding
under the Backstop Revolving Facility due and payable.

 

11



--------------------------------------------------------------------------------

Voting:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement as follows: Amendments and waivers with respect
to the Senior Credit Facilities Documentation shall require the approval of
Lenders holding more than 50% of the aggregate amount of the Loans,
participations in Letters of Credit and Swing Line Loans and unused commitments
under the Backstop Revolving Facility, except that (a) the consent of each
Lender directly affected thereby shall be required with respect to
(i) reductions in the amount or extensions of the scheduled date of final
maturity or amortization of any Loan, (ii) reductions in the rate of interest or
any fee or extensions of any due date thereof and (iii) increases in the amount
or extensions of the expiry date of any Lender’s commitment and (b) the consent
of 100% of the Lenders shall be required with respect to (i) modifications to
any of the voting percentages or pro rata provisions and (ii) releasing all or
substantially all of the Collateral or the guarantors, provided that amendments
and waivers with respect to the financial covenants (including any related
definitions) shall require only the consent of Lenders under the Backstop
Revolving Facility.

Assignments and Participations:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement as follows: The Lenders shall be permitted to
assign all or a portion of their loans and commitments with the consent, not to
be unreasonably withheld, of (a) the Borrower, unless (i) the assignee is a
Lender, an affiliate of a Lender or an approved fund or (ii) an Event of Default
has occurred and is continuing (and it being understood that the Borrower shall
be deemed to have consented to any assignment if it does not object thereto
within 5 business days), (b) the Senior Credit Facilities Administrative Agent
(other than in an assignment of a Term Loan to another Lender, to an affiliate
of a Lender or an approved fund) and (c) with respect to the Backstop Revolving
Facility, the Issuing Bank. In the case of partial assignments (other than to
another Lender, to an affiliate of a Lender or an approved fund), the minimum
assignment amount shall be (i) $1,000,000 with respect to the Term Loan Facility
and (ii) $1,000,000 with respect to the Backstop Revolving Facility, in each
case unless otherwise agreed by the Borrower and the Senior Credit Facilities
Administrative Agent.

 

12



--------------------------------------------------------------------------------

   The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions (but may not receive amounts in excess
of those that the participating Lender would be entitled to receive). Voting
rights of participants shall be limited to those matters with respect to which
the affirmative vote of the Lender from which it purchased its participation
would be required as described under “Voting” above. Pledges of Loans in
accordance with applicable law shall be permitted without restriction.
Promissory notes shall be issued under the Senior Credit Facilities only upon
request.

Yield Protection/ Miscellaneous:

   The Credit Documentation shall contain customary provisions substantially
similar to the Existing Credit Agreement (a) protecting the Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy, liquidity and other requirements of law (including reflecting that
both (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III
shall, in the case of each of the foregoing clause (x) and clause (y), be deemed
to be a change in law regardless of the date enacted, adopted or issued) and
from the imposition of or changes in withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurocurrency Loan (as defined in Annex
A-I) on a day other than the last day of an interest period with respect
thereto.

Expenses and Indemnification:

   Subject to the Senior Credit Documentation Principles, substantially similar
to the Existing Credit Agreement, the Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses of the Senior Credit Facilities Administrative
Agent and the Lead Arranger associated with the syndication of the Senior Credit
Facilities and the preparation, execution, delivery and administration of the
Credit Documentation and any amendment or waiver with respect thereto (including
the reasonable and documented fees, disbursements and other charges of counsel)
and (b) all out-of-pocket expenses of the Senior Credit Facilities
Administrative Agent and the Lenders (including the fees, disbursements and
other charges of counsel) in connection with the enforcement of the Credit
Documentation.

 

13



--------------------------------------------------------------------------------

   The Senior Credit Facilities Administrative Agent, the Senior Credit
Facilities Lead Arrangers and their affiliates and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of the indemnified party, (y) a material breach in
bad faith by such indemnified party of its express obligations under the Senior
Credit Facilities Documentation pursuant to a claim made by the Borrower) or
(z) any dispute solely among indemnified persons (not arising as a result any
act or omission of the Borrower or any of its subsidiaries).

Governing Law and Forum:

   State of New York.

Counsel to the Senior Credit Facilities Administrative Agent and the Senior
Credit Facilities Lead Arrangers:

   Simpson Thacher & Bartlett LLP.

 

14



--------------------------------------------------------------------------------

Annex A-I

Interest and Certain Fees

 

Interest Rate Options:    The Borrowers may elect that the Loans under the
Senior Credit Facilities comprising each borrowing bear interest at a rate per
annum equal to:    At the relevant Borrower’s option:    - ABR (for U.S. Dollar
Loans) plus the Applicable Margin    - Adjusted LIBO Rate plus the Applicable
Margin    provided, that all Swing Line Loans shall bear interest based upon the
ABR or such other rate agreed to by the Senior Credit Facilities Administrative
Agent.    As used herein:    “ABR” means the highest of (i) the rate of interest
publicly announced by JPMCB as its prime rate in effect (the “Prime Rate”), (ii)
the federal funds effective or overnight lending rate from time to time (but in
no event less than zero) plus 0.5%, or (iii) one month Adjusted LIBO Rate on any
day plus 1.0%.    “Adjusted LIBO Rate” means the LIBO Rate, as adjusted for
statutory reserve requirements for eurocurrency liabilities and for any reserve
or other cost imposed by any other applicable governmental authority, including
without limitation the Bank of England and/or the Financial Services Authority
or the European Central Bank or any successor.    “Applicable Margin” means,
(a) with respect to loans under the Backstop Revolving Facility, means a
percentage determined in accordance with the pricing grid attached hereto as
Annex I-A and (b) with respect to loans under the Term Loan Facility, 2.25% in
the case of Eurocurrency Loans and 1.25% in the case of ABR Loans.    “LIBO
Rate” the applicable LIBOR for deposits in the applicable agreed currency as
reported by any generally recognized financial information service selected by
the Senior Credit Facilities Administrative Agent for one, two, three or six
month (as selected by the applicable Borrower) interest periods; provided that,
if the LIBO Rate shall be less than zero, such rate shall be deemed to be zero.

 

15



--------------------------------------------------------------------------------

Interest Payment Dates:    In the case of Loans bearing interest based upon the
ABR (“ABR Loans”), quarterly in arrears.    In the case of Loans bearing
interest based upon the Adjusted LIBO Rate (“Eurocurrency Loans”), on the last
day of each relevant interest period and, in the case of any interest period
longer than three months, on each successive date three months after the first
day of such interest period.

Original Issue Discount:

Commitment Fees:

  

The Term Loan Facility shall be subject to an original discount of 0.50%.

 

The Borrower shall pay a commitment fee calculated at the rate prescribed in the
pricing grid attached hereto as Annex I-A on the average daily unused amount of
the Backstop Revolving Facility, payable quarterly in arrears. For purposes of
calculating the commitment fee, Swing Line Loans shall not be considered usage
of the Backstop Revolving Facility.

Letter of Credit Fees:    The Borrower shall pay a commission on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans on the face amount of each such Letter
of Credit. Such commission shall be shared ratably among the Lenders and shall
be payable quarterly in arrears. The Borrower shall also pay such fronting fees
to applicable Issuing Lender for its own account. In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable by the Borrower and fronting fees in the amount agreed upon between
applicable Issuing Lender and the Borrower shall be payable by the Borrower, in
each case to applicable Issuing Lender for its own account. Default Rate:    At
any time when any payment event of default exists under the Senior Credit
Facilities, any overdue principal amount shall bear interest at 2% above the
rate otherwise applicable thereto. Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans. Rate and Fee
Basis:    All per annum rates shall be calculated on the basis of a year of 360
days (or 365/366 days, in the case of ABR Loans the interest rate payable on
which is then based on the Prime Rate, or, in the case of any Loans denominated
in Agreed Currencies other than U.S. Dollars, such other basis as determined by
the Administrative Agent to be customary for the applicable permitted currency)
for actual days elapsed.

 

16



--------------------------------------------------------------------------------

Annex I-A

Pricing Grid

 

Pricing Level

   Leverage Ratio
   Commitment
Fee     Applicable Margin for
Eurocurrency Loans     Applicable Margin for
ABR Loans  

Level I

   < 0.75 to 1.00      0.20 %      1.25 %      0.25 % 

Level II

   ³ 0.75 to 1.00 but
< 1.50 to 1.00      0.25 %      1.50 %      0.50 % 

Level III

   ³ 1.50 to 1.00 but
< 2.00 to 1.00      0.30 %      1.75 %      0.75 % 

Level IV

   ³ 2.00 to 1.00 but


< 2.50 to 1.00

     0.35 %      2.00 %      1.00 % 

Level V

   ³ 2.50 to 1.00      0.40 %      2.25 %      1.25 % 

If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Credit Documentation on or before
the date such statements or certificates are due, Pricing Level V shall be
deemed applicable for the period commencing three (3) business days after such
required date of delivery and ending on the date which is three (3) business
days after such statements or certificates are actually delivered, after which
the Pricing Level shall be determined in accordance with the table above as
applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).

Pricing Level V shall be deemed to be applicable until the Administrative
Agent’s receipt of the applicable financial statements for the Borrower’s first
fiscal quarter ending after the Closing Date and adjustments to the Pricing
Level then in effect shall thereafter be effected in accordance with the
preceding paragraphs.

 

17



--------------------------------------------------------------------------------

Exhibit B

Microchip Technology Incorporated

Free Cash Flow Bridge Facility

Summary of Terms and Conditions

March 1, 20182

 

 

I.   Parties

  

Borrower:

   Microchip Technology Incorporated, a Delaware corporation (the “Borrower”).

Transactions:

   As described in Annex A to the Commitment Letter.

Lead Arrangers and Bookrunners:

   JPMorgan Chase Bank, N.A. (“JPMCB”, in such capacity, together with any
additional institution appointed as joint lead arranger and bookrunner pursuant
to the Commitment Letter (collectively, the “Bridge Lead Arrangers”).

Administrative Agent:

   JPMCB (in such capacity, the “Bridge Administrative Agent”).

Lenders:

   A syndicate of banks, financial institutions and other entities, including
JPMCB (collectively, the “Bridge Lenders”) identified by the Bridge Lead
Arrangers in consultation with the Borrower.

II.   Facilities

  

Type and Amount:

   A senior secured 364-day bridge loan facility (the “Free Cash Flow Bridge
Facility”) under which the Bridge Lenders will make senior loans (the “Bridge
Loans”) to the Borrower on the Closing Date in an aggregate principal amount of
$625 million.

Availability:

   The full amount of the Free Cash Flow Bridge Facility must be drawn in a
single drawing on the Closing Date concurrently with the consummation of the
Acquisition. Amounts repaid or prepaid under the Free Cash Flow Bridge Facility
may not be reborrowed.

Maturity and Amortization:

   The Bridge Loans will mature on the day that is 364 days after the Closing
Date, and will not be subject to scheduled amortization prior to the final
maturity thereof.

Ranking:

   The Bridge Loans will rank pari passu with the Senior Credit Facilities.

Guarantors:

   Same as the “Guarantors” under the Senior Credit Facilities.

 

2  Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit B is attached
(the “Commitment Letter”), including the other exhibits and annexes thereto.

 

B-1



--------------------------------------------------------------------------------

Security:

   Same as the “Collateral’ for the Senior Credit Facilities. To the extent
funded, the relationship and intercreditor relationship with respect to the
Collateral shall be governed by an intercreditor agreement to be entered into
between the Senior Credit Facilities Administrative Agent and the Bridge
Administrative Agent.

Purpose:

   The proceeds of the Bridge Loans will be used by the Borrower on the Closing
Date, together with the Term Loan Facility, the Senior Notes, the Equity
Securities, the Acquisition Revolver Draw and cash on hand of the Borrower, to
finance the Acquisition, to pay related fees and expenses and to refinance
certain existing indebtedness of the Borrower and the Target.

III. Certain Payment Provisions

  

Interest Rates:

  

The Borrower may elect that the Bridge Loans bear interest at a rate per annum
equal to (a) ABR plus 0.50% or (b) the Adjusted LIBO Rate plus 1.50%. Such
margins will increase by (a) 0.25% 90 days after the Closing Date and each 90
days thereafter.

 

In no event shall the Adjusted LIBO Rate be less than zero or the ABR be less
than the one-month Adjusted LIBO Rate plus 1.00% per annum.

 

The Borrower may select, in respect of Eurodollar loans, Interest Periods of one
week or one, two, three or six months or such shorter or longer period as may be
consented to by each Bridge Lender.

 

Interest will be payable in arrears (a) with respect to each ABR Loan, on the
first business day of each calendar quarter during the term of such ABR Loan and
(b) with respect to each Eurodollar Loan, on the last day of the applicable
interest period relating thereto; provided that in the event that the interest
period for a Eurodollar Loan shall be for a period in excess of three months,
then interest shall also be payable on each three month anniversary of the
commencement of such interest period.

Default Rate:

   At any time when any payment event of default exists under the Free Cash Flow
Bridge Facility, any overdue principal amount shall bear interest at 2% above
the rate otherwise applicable thereto. Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans.

 

B-2



--------------------------------------------------------------------------------

Optional Prepayment and
Commitment Reductions:

   The Bridge Loans may be prepaid, and the commitments of the Commitment
Parties with respect to the Free Cash Flow Bridge Facility may be permanently
reduced, at any time, in whole or in part, at par plus accrued and unpaid
interest to the date of prepayment but without premium or penalty, subject to
reimbursement of the Bridge Lenders’ breakage costs, upon not less than three
(3) business days’ prior written notice (which notice may be conditional), at
the option of the Borrower.

VI.  Certain Conditions

  

Conditions:

   The conditions to the availability of the borrowings under the Free Cash Flow
Bridge Facility on the Closing Date shall be limited to those set forth in
Exhibit C, subject to the Limited Conditionality Provision.

VII. Certain Documentation Matters

  

The documentation for the Free Cash Flow Bridge Facility (the “Bridge Credit
Documentation” and together with the Senior Credit Facilities Credit
Documentation, the “Credit Documentation”) shall contain representations,
warranties, covenants and events of default substantially the same as for the
Backstop Revolving Facility, and solely with such other modifications thereto as
are required to reflect (a) the terms and conditions set forth in this Exhibit
B, and (b) the interim nature of the Free Cash Flow Bridge Facility.

 

The principles set forth in this paragraph are referred to as the “Bridge Credit
Documentation Principles”.

Representations and Warranties:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Affirmative Covenants:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Financial Covenants:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Negative Covenants:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Events of Default:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Voting:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Assignments and Participation:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

 

B-3



--------------------------------------------------------------------------------

Yield Protection/ Miscellaneous:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Expenses and Indemnification:

   Subject to the Bridge Documentation Principles, substantially the same as for
the Backstop Revolving Facility.

Governing Law and Forum:

   State of New York.

Counsel to Bridge Administrative Agent and Bridge Lead Arrangers:

   Simpson Thacher & Bartlett LLP.

 

B-4



--------------------------------------------------------------------------------

Exhibit C

Summary of Additional Conditions Precedent

The availability of the Credit Facilities shall be subject to the satisfaction
(or waiver) solely of the following conditions (subject in all respects to the
Limited Conditionality Provision). Capitalized terms used but not defined herein
have the meanings set forth in the Commitment Letter to which this Exhibit C is
attached and in Exhibit A and Exhibit B thereto.

1. The Senior Credit Documentation, in the case of the Term Loan Facility and
the Backstop Revolving Facility, shall have been executed and delivered by the
Borrower and the other Loan Parties (consistent with the Senior Credit
Documentation Principles). If the Borrower intends to utilize the Free Cash Flow
Bridge Facility on the Closing Date, the Bridge Credit Documentation, in the
case of the Free Cash Flow Bridge Facility, shall have been executed and
delivered by the Borrower and the other Loan Parties (consistent with Bridge
Credit Documentation Principles).

2. The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto) shall be reasonably satisfactory to the
Lead Arrangers, it being agreed that the execution copy of the Purchase
Agreement (including all draft exhibits, schedules, annexes and other
attachments thereto) provided to the Lead Arrangers on the date hereof (and as
amended in compliance with the subsequent sentence) is reasonably satisfactory
to the Lead Arrangers. The Acquisition shall be consummated in all material
respects pursuant to the Purchase Agreement, substantially concurrently with the
initial funding of the Credit Facilities, and no provision thereof shall have
been amended or waived, and no consent shall have been given thereunder, in any
manner materially adverse to the interests of the Lead Arrangers or the Lenders
without the prior written consent of the Lead Arrangers (which consent will not
be unreasonably withheld, delayed or conditioned); provided that (i) a reduction
in the purchase price under the Purchase Agreement shall be deemed not to be
adverse to the interests of the Lenders and the Lead Arrangers so long as any
such decrease in excess of 10% of the purchase price is allocated
dollar-for-dollar to reduce the Term Loans (without prejudice to the other
conditions set forth herein), (ii) any increase in the purchase price shall be
deemed to not be materially adverse to the Lenders so long as such increase is
not funded with indebtedness and (iii) any purchase price adjustment expressly
contemplated by the Purchase Agreement as in effect on the date hereof
(including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Purchase Agreement.

3. The closing of the Credit Facilities shall have occurred on or before the
Expiration Date.

4. The Commitment Parties shall have received (i) customary closing certificates
and legal opinions and (ii) a certificate from the chief financial officer of
the Borrower, in the form attached hereto as Annex I, certifying that the
Borrower and its subsidiaries, on a consolidated basis after giving effect to
the Transactions and the other transactions contemplated hereby, are solvent.

5. Since December 31, 2017, there shall not have been or have occurred or there
shall not exist any Company Material Adverse Effect (as defined in the Purchase
Agreement, the “Company Material Adverse Effect”).

 

C-1



--------------------------------------------------------------------------------

6. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Target and its subsidiaries, for the fiscal years ended October 2, 2016 and
October 1, 2017 and for any subsequent fiscal year ended at least 90 days before
the Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, and cash flows of the Target and its subsidiaries, for
each fiscal quarter (that is not the last fiscal quarter of a fiscal year)
subsequent to October 2, 2017 and ended at least 45 days before the Closing
Date. The Commitment Parties acknowledge receipt of the financial statements
referred to in clauses (a) and (b) through the fiscal year ended October 1, 2017
and the fiscal quarter ended December 31, 2017.

7. The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower and
its subsidiaries as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 90 days
prior to the Closing Date (if the end of such period is a fiscal year end of the
Borrower or the Target) or at least 45 days prior to the Closing Date (if the
end of such period is a fiscal quarter end for the Borrower or the Target but
not on or about the date of a fiscal year end for either the Borrower or the
Target, with such 45 day period to start with the date of the latest such
quarter end), in each case, prepared after giving effect to the Transactions as
if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income) (which pro forma financial statements need not be prepared in compliance
with Regulations S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting).

8. The Purchase Agreement Representations shall be true and correct on and as of
the Closing Date (to the extent required by the Limited Conditionality
Provision). The Specified Representations shall be true and correct in all
material respects on and as of the Closing Date.

9. The Senior Credit Facilities Administrative Agent and the Bridge
Administrative Agent shall have received, at least 5 days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, to the extent such documentation or
information is requested at least 10 days prior to the Closing Date.

10. All fees required to be paid by the Borrower on the Closing Date and all
reasonable and documented out-of-pocket expenses due to the Commitment Parties
and the Lenders, in each case pursuant to this Commitment Letter, to the extent
invoiced at least 3 business days prior to the Closing Date, shall have been
paid or shall have been authorized to be deducted from the proceeds of the
initial fundings under the Credit Facilities.

11. Subject to the Limited Conditionality Provision, all actions necessary to
establish that the Senior Credit Facilities Administrative Agent and the Bridge
Administrative will have a perfected priority security interest (subject to
liens permitted under the relevant Credit Facilities) in the Collateral under
the Credit Facilities shall have been taken.

12. As a condition to the availability of the Credit Facilities, the Lead
Arrangers (a) shall have received information required for a customary
confidential information memoranda (excluding those portions of the confidential
information memoranda that are customarily provided by the financing arrangers
and limited, in the case of financial information, to the financial statements
described in paragraphs 6 and 7 above) used for the syndication of the Credit
Facilities (the “Marketing Information”) and (b) shall have been afforded a
reasonable period of time to syndicate the Credit Facilities and to solicit the
Required Approvals, which in

 

C-2



--------------------------------------------------------------------------------

no event shall be less than 20 consecutive business days from the date of
delivery of the Marketing Information from the Borrower to the Lead Arrangers
(the “Marketing Period”); provided that such period shall (i) end on or prior to
August 17, 2018 or commence on or after September 4, 2018, (ii) end on or prior
to November 21, 2018 or commence on or after November 27, 2018, and (iii) end on
or prior to December 20, 2018 or commence on or after January 2, 2019. If the
Borrower in good faith reasonably believes that it has delivered the Marketing
Information, it may deliver to the Lead Arrangers a written notice to that
effect, in which case the Marketing Information will be deemed to have been
delivered on the date such notice is received by the Lead Arrangers, and the
Marketing Period will be deemed to have commenced on the date such notice is
received by the Lead Arrangers, in each case, unless the Lead Arrangers in good
faith reasonably believe that the Borrower has not completed delivery of the
Marketing Information and, within two business days after the receipt of such
notice from the Borrower, the Lead Arrangers deliver a written notice to the
Borrower to that effect (stating with reasonable specificity which elements of
the Marketing Information have not been delivered).

 

C-3



--------------------------------------------------------------------------------

Annex I to Exhibit C

Form of Solvency Certificate

[•][•], 20[•]

This Solvency Certificate is being executed and delivered pursuant to Section
[•] of that certain [•] (the “Credit Agreement”; the terms defined therein being
used herein as therein defined).

I, [•], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity and without personal liability,
hereby certify on behalf of the Borrower as of the date hereof as follows:

 

1. I am generally familiar with the businesses and assets of the Borrower and
its subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

2. As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its subsidiaries, taken
as a whole, does not exceed the fair value of the assets of the Borrower and its
subsidiaries, taken as a whole; (ii) the capital of the Borrower and its
subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Subsidiaries, taken as a whole, contemplated as
of the date hereof; (iii) the Borrower and its subsidiaries, taken as a whole,
are able to pay their debts (including current obligations and contingent
liabilities) as they mature in the ordinary course of business and (iv) the
present fair saleable value of the assets (on a going concern basis) of the
Borrower and its subsidiaries, taken as a whole, is not less than the amount
that will be required to pay the probable liabilities of the Borrower and its
subsidiaries, taken as a whole, on their debts as they become absolute and
matured in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

[Remainder of page intentionally left blank]

 

C-4